OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS
                             AUSTIN


                                                 May 16, 1939


Honorable G. M. Mann
County Auditor, Hill County
Hillsboro, Texas
Dear Mr. Mann:
                                                            expenses
                                                            election

     We are in receipt of yo
request our opinion on the a
you set forth the following
      Hill County has ret                       ty-wide election for
                                                         The election
your desire to kn                           operly chargeable the
election expense

should be charg
                                      e sale of the bonds are to be
                                      lly to the entire county.
                                  1 Statutes, 1925, provides in
                                        fn providing voting booths,
                                       r rubber stamps, tally-
                                   on cards, ballot boxes, onve-



                      election called in your county was a special
                            comes within the purview of this statute.
                                            Yours very truly
                                       ATTORNEY GF2WU.L OF TEXAS

 CEC-a                                 BY                  (signed)
                                                 Clarence E. Crows
APPROVED:                                                Assistant

 Gerald C. Mann (signed)       (Stamped:) Approved
 ATTORNEY GENERAL OF TEXAS                  Opinion Committee
                                            BY:
                                      aPP9ov.D
                                           n I", 0. R.
                                               .~~Omll~~L nlCT
                                                    ......Cd Chairman
                                                               mm".*
noSol""",5.1,0*
         IS10.sSO"aT~"ID
                    .sIm.rh""s.rl%
                              on"loa
                                  ""Law